Citation Nr: 1506309	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.

The issue of entitlement to an increased rating for degenerative disc disease has been raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of an increased disability rating for the service-connected degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, left hip degenerative joint disease is secondary to service-connected left knee, right knee, and low back disabilities.


CONCLUSION OF LAW

The criteria for service connection for left hip degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Left hip degenerative joint disease has been diagnosed.  See, e.g., the March 2012 VA examination report.  A private medical record from K. M. Cordischi, D.O., dated in February 2012 shows that the Veteran was said to have had a left total knee replacement for advanced left knee osteoarthritis, as well as, right knee osteoarthritis, and degenerative lumbar disc disease.  Service connection has been established for left knee, right knee, and low back disabilities.  Dr. Cordischi opined that as a result of said disabilities, the Veteran had altered his style of ambulation throughout the preceding several years, and that he now had functional debility and pain that necessitated a left total hip replacement.  

A March 2012 VA examination report concluded that the Veteran's left hip disability was not caused by the service-connected current low back disability.  However, the VA examiner did not provide an opinion as to whether the left hip disability was aggravated by a service-connected disability, nor whether it was caused by a service-connected disability other than the left knee disability.  As such, this opinion is of limited probative value.

Resolving doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for left hip degenerative joint disease is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for left hip degenerative joint disease is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


